Mr. Justice Trotter
stated the case, and delivered the opinion of the court.
Three questions are presented for the consideration of this court. 1st. Whether the present suit is barred by the statute of limitations. 2d. Whether the decree can be revived against the heir. 3. Whether under the circumstances in this case the proceeds of the land can be applied to its payment.
The ninth section of the act of limitations in this state, Rev. C. p. 185, provides that judgments in any court of record in this state, may be revived by scire facias, or an action of debt may be brought thereon within twenty years next after the date of such judgment, and not after. Execution having been once sued out upon the decree in this cause, it might again issue at any time, as the law presumes it to be continued on the roll. It might, therefore, be in the power of the plaintiff, perhaps, to sue out an alias writ of fi. fa. on this decree, without resorting to any process to revive it. But he could have execution only against the parties to it. This rule cannot then benefit the complainant, because the heir against whom execution is sought, is not a party to the decree, nor is she in any way a privy to the same. It is not evidence by which she can be bound, and she is consequently unaffected by any proceedings which have been had under it. It is thus a decree sought to be revived against a third person, and is completely within the operation of the statute. Its being a decree in chancery, and not the judgment of a court of common law can make no difference. A decree is the judgment of the chancellor, and as such a judgment of a court of record, and is within *38the statute. The limitation at law is always adopted in an analogous case in equity. For equity follows the law in this respect. Ambler, 645, 9th Cowen 530; 10th Wheaton, 152; 7th John. Ch. Rep. 90. The death of the administrator appears to have been relied on as an answer to the statute. The statute began to run from the date of the decree. The administrator was then living, and his subsequent death cannot defeat the operation of the act. It is well settled that when the act begins to run, no intervening, subsequent disability can prevent it from continuing to run. In the case of Beauchamp v. Mudd, 2 Bibb, 537, the creditor died after the statute had begun to run, and it was insisted that it should stop running from his death, and only begin again to operate when the disability to sue was removed by the appointment of his administrator. But the court held that it must continue to run. The same point was held in the case of Langford’s administrator v. Gentry, 4th Bibb, 469. This case is not within any one of the exceptions contained in the proviso to the act of this state. It is, therefore, clearly barred by the limitation it imposes. But if the exception here relied on was in any case allowable, it could not avail the complainants; because they have not designated at what time the administrator died. He may have lived two years after the decree, and the same would still be barred by the limitation of twenty years, there being twenty-two years from the date of the decree, to the time of filing the bill. This case is, then, in this respect, like that in 1st Bibb, 181. The second objection is equally fatal 1o this proceeding. It is a rule too well settled to be controverted, that there is no privity between the real and personal representatives of a deceased person. Hence, a judgment against the administrator is not evidence against the heir, where he has not been made a party to the action. • Nor can the real estate be charged to satisfy such judgment. 1 Starkie’s Evid. 192. 1 Mumford, 437. The reason of this rule is founded in wisdom and the clearest principles of justice. The administrator takes only the personal estate. The heir takes the land. If a judgment against the former could bind the land, it would be in the power of the administrator, by collusion and fraud to ruin the heir. The land in the hands of the heir cannot be made subject to the payment of debts until the personal assets *39have proved insufficient. But the judgment or decree against the administrator furnishes no proof of that fact. Had the decree relied on in this case, been rendered against Carney,- the ancestor of Mrs. Nichols, it would bind the heir on account of the privity of blood, and she could not go behind it. The ancestor represents the heir, but this cannot be said of the executor or administrator. If the heir can be charged at all, it must be on the original consideration.
We also think that the third ground of objection to this cause is conclusive against the relief here sought. The ground laid for the interposition of the court of chancery, is the alienation of the land by the heir. The court of probate has power to grant a license to the executor or administrator to sell the lands, where the personal property is not sufficient. But that court, we apprehend, would not listen to an application of that sort under the proof in this cause, if the land was yet in the possession of Mrs. Nichols. And for the same reason the chancellor must refuse to apply the moneys arising from the sale to the payment of the decree. Neither the probate court, nor the court of chancery could entertain a suit founded on the original consideration of the decree against Carney’s administrator. It is long since barred by lapse of time. The decree is no evidence against the heir, and after the lapse of twenty-two years since its rendition, the court of chancery would not permit the administrator to make any acknowledgment, or take any step to prejudice the heir. Neither will a purchaser under the heir be disturbed at the will of the executor after an unreasonable lapse of time. Moores v. White, 6 J. Ch. Rep. 381. Ricord v. Williams, 7 Wheat. 60.
Besides these considerations, the record of the settlement in the probate court of Claiborne county, is a complete answer to the relief here sought. This settlement was made as early as 1804, and the balance then in the hands of the administrator was amply sufficient to have satisfied this claim.
Let the decree be affirmed.